DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 recites “the phrase “a partial structure selected from the group consisting of”. Applicants are advised to insert the conjunction “and” between the last two (2) structures recited in the claim.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities: Claim 7 recites “wherein ligand La is selected from the group consisting of:”.  Applicants are advised to insert the conjunction “and” between the last two (2) structures recited in the claim.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities: Claim 8 recites “wherein ligand La is selected from the group consisting of:”.  Applicants are advised to insert the conjunction “and” between the last two (2) structures recited in the claim.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities: Claim 10 recites “La is selected from anyone or both of the group consisting of”. Applicants are advised to amend this a is selected from the group consisting of:”.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities: Claim 10 recites “Lb is selected from anyone or both of the group consisting of”. Applicants are advised to amend this phrase to recite “wherein one or two of Lb is selected from the group consisting of:”.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities: Claim 10 recites “Lb is selected from anyone or both of the group consisting of”. Applicants are advised to amend this phrase to recite the conjunction “and” between the last two (2) structures. Appropriate correction is required.

Claim 10 is objected to because of the following informalities: Claim 10 recites “La is selected from anyone or both of the group consisting of”. Applicants are advised to amend this phrase to recite the conjunction “and” between the last two (2) structures. Appropriate correction is required.

Claim 11 is objected to because of the following informalities: Claim 11 recites “Lb is selected from anyone or both of the group consisting of”. Applicants are advised to amend this phrase to recite “wherein one or two of Lb is selected from the group consisting of:”.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities: Claim 11 recites “Lb is selected from anyone or both of the group consisting of”. Applicants are advised to amend this phrase to recite the conjunction “and” between the last two (2) structures. Appropriate correction is required.

Claim 11 is objected to because of the following informalities: Claim 11 recites “La is selected from anyone or both of the group consisting of”. Applicants are advised to amend this phrase to recite “wherein one or two of La is selected from the group consisting of:”.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities: Claim 11 recites “La is selected from anyone or both of the group consisting of”. Applicants are advised to amend this phrase to recite the conjunction “and” between the last two (2) structures. Appropriate correction is required.

Claim 12 is objected to because of the following informalities: Claim 12 recites “La is selected from anyone or both of the group consisting of”. Applicants are advised to amend this phrase to recite “wherein one or two of La is selected from the group consisting of:”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities: Claim 11 recites “La is selected from anyone or both of the group consisting of”. Applicants are advised to amend this . Appropriate correction is required.

Claim 12 is objected to because of the following informalities: Claim 12 recites “Lc is selected from anyone or both of the group consisting of”. Applicants are advised to amend this phrase to recite “wherein one or two of La is selected from the group consisting of:”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities: Claim 11 recites “Lc is selected from anyone or both of the group consisting of”. Applicants are advised to amend this phrase to recite the conjunction “and” between the last two (2) structures. Appropriate correction is required.

Claim 13 is objected to because of the following informalities: Claim 13 recites “La is selected from anyone or both of the group consisting of”. Applicants are advised to amend this phrase to recite “wherein one or two of La is selected from the group consisting of:”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities: Claim 13 recites “La is selected from anyone or both of the group consisting of”. Applicants are advised to amend this phrase to recite the conjunction “and” between the last two (2) structures. Appropriate correction is required.

Claim 13 is objected to because of the following informalities: Claim 13 recites “Lc is selected from anyone or both of the group consisting of”. Applicants are advised to amend this phrase to recite “wherein one or two of Lc is selected from the group consisting of:”.  Appropriate correction is required.

Claim 13 is objected to because of the following informalities: Claim 13 recites “Lc is selected from anyone or both of the group consisting of”. Applicants are advised to amend this phrase to recite the conjunction “and” between the last two (2) structures. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the phrase “wherein M is selected from the group consisting of copper, silver, gold, rhodium, ruthenium, palladium, osmium, iridium, and platinum; preferably, M is 

Claim 5 recites the phrase “the R is selected from deuterium, halogen, a substituted or unsubstituted alkyl group having 1 to 20 carbon atoms, a substituted or unsubstituted cycloalkyl group having 3 to 20 ring carbon atoms, a substituted or unsubstituted aryl group having 6 to 30 carbon atoms, a substituted or unsubstituted heteroaryl group having 3 to 30 carbon atoms, or a nitrile group; preferably, the R is fluorine, substituted or unsubstituted methyl, or substituted or unsubstituted phenyl”. The recitation of the phrase “preferably, the R is fluorine, substituted or unsubstituted methyl, or substituted or unsubstituted phenyl” renders the scope of the claims indefinite given that it is unclear if whether the limitation following the phrase ”preferably” is part of the claimed invention, i.e. it is unclear if the preferred subject matter is required

Claim 10 recites that La is selected from the group consisting of La1 to La795, D3-La110, D3-La126, D6-La174 D-La94, D4-La110, D4-La126, D5-La110, D2-La94, D3-La94-1, D3-La94-2, D4-La94 and D6-La110”. The recitation of ligands D3-La110, D3-La126, D6-La174 D-La94, D4-La110, D4-La126, D5-La110, D2-La94, D3-La94-1, D3-La94-2, D4-La94 and D6-La110 renders the scope of the claims confusing given that claim 10 depends from claim 6 and claim 6 does not recite ligands D3-La110, D3-La126, D6-La174 D-La94, D4-La110, D4-La126, D5-La110, D2-La94, D3-La94-1, D3-La94-2, D4-La94 and D6-La110.

Claim 11 recites that La is selected from the group consisting of La1 to La795, D3-La110, D3-La126, D6-La174 D-La94, D4-La110, D4-La126, D5-La110, D2-La94, D3-La94-1, D3-La94-2, D4-La94 and D6-La110”. The recitation of ligands La1 to La795 renders the scope of the claims confusing given that claim 11 depends from claim 8 and claim 8 does not recite ligands La1 to La795.

Claim 12 recites that La is selected from the group consisting of La1 to La795, D3-La110, D3-La126, D6-La174 D-La94, D4-La110, D4-La126, D5-La110, D2-La94, D3-La94-1, D3-La94-2, D4-La94 and D6-La110”. The recitation of ligands D3-La110, D3-La126, D6-La174 D-La94, D4-La110, D4-La126, D5-La110, D2-La94, D3-La94-1, D3-La94-2, D4-La94 and D6-La110 renders the scope of the claims confusing given that claim 12 depends from claim 6 and claim 6 does not recite ligands D3-La110, D3-La126, D6-La174 D-La94, D4-La110, D4-La126, D5-La110, D2-La94, D3-La94-1, D3-La94-2, D4-La94 and D6-La110.

Claim 13 recites that La is selected from the group consisting of La1 to La795, D3-La110, D3-La126, D6-La174 D-La94, D4-La110, D4-La126, D5-La110, D2-La94, D3-La94-1, D3-La94-2, D4-La94 and D6-La110”. The recitation of ligands La1 to La795 renders the scope of the claims confusing given that claim 13 depends from claim 8 and claim 8 does not recite ligands La1 to La795.

Claim 16 recites “wherein the organic layer further comprises a host; preferably, wherein the organic layer comprises at least two hosts”. The recitation of the phrase “preferably, wherein the organic layer comprises at least two hosts” renders the scope of the claims indefinite given that it is unclear if whether the limitation following the phrase ”preferably” are part of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-10, 12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreault et al (US 2016/0133859).

A)x(LB)y(LC)z,
where M is iridium (Abstract and [0128]). The ligand LA is ([0015]):

    PNG
    media_image1.png
    503
    387
    media_image1.png
    Greyscale
,
where ring B is a pyridine, i.e. heterocyclic group having five (5) carbon atoms and R4 is a 5- or 6-membered heterocyclic ring ([0028]). Thus recited ring Cy is a substituted C5 heterocyclic ring. X corresponds to X in the recited Formula I as is O or S ([0024]); A1-A8 are carbon or nitrogen ([0021]), i.e. A1-A5 and A7-A8 correspond to X1-X7 and are C or N; and A6 is C. The group R3 is H ([0030]). The group R2 is a mono-substitution and is disclosed as halide ([0026] and [0030]). Halogen in the reference is defined as encompassing F ([0049]). Thus, the reference discloses that C-R, where R is H. Alternatively, R2 is a di-substitution and is F and deuterium.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound 

	Regarding claim 2, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the recited group Cy as a partial structure of pyridine, i.e.

    PNG
    media_image2.png
    81
    85
    media_image2.png
    Greyscale
.

Regarding claim 3, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the formula:
M(LA)x(LB)y(LC)z.
In the formulas x is an integer [1-2]; y is an integer [0-2]; and z is an integer [0-2]) ([0017]-[0019]). Thus, the reference discloses the recited general formula M(La)m(Lb)n(Lc)q. From the discussion above, the recited ligand La is given as:

    PNG
    media_image3.png
    158
    133
    media_image3.png
    Greyscale
,
where the recited groups R4 and R3 are H; the recited group Rf is an unsubstituted heteroaryl.
Ligand LB in the reference is given as ([0097] – LB1):

    PNG
    media_image4.png
    241
    139
    media_image4.png
    Greyscale
,
and corresponds to the recited ligand Lb:

    PNG
    media_image5.png
    132
    83
    media_image5.png
    Greyscale
,
where Ra and Rb are H. Ligand LC is given as ([0098] – LC1):

    PNG
    media_image6.png
    168
    154
    media_image6.png
    Greyscale

and corresponds to the recited ligand Lc:

    PNG
    media_image7.png
    93
    89
    media_image7.png
    Greyscale
,
where Ra and Rc are methyl and Rb is H.

1-X7 is CR, where R is deuterium.

Regarding claim 5, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound where the recited group X7 is CR, where R is deuterium.

Regarding claim 6, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the group R4 in the compound is a 5- or 6-memebered heterocyclic ring. This ring is exemplified as pyridine ([0094]). Thus, from the discussion above, the reference discloses recited ligand La256, i.e.

    PNG
    media_image8.png
    159
    171
    media_image8.png
    Greyscale
.

Regarding claim 7, Boudreault et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the group R4 can be D. Thus, the reference discloses that La can be partially deuterated.

Regarding claim 9, Boudreault et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound given by recited Formula 2, i.e.

    PNG
    media_image9.png
    221
    391
    media_image9.png
    Greyscale
.

Regarding claim 10, Boudreault et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound of the formula Ir(La)(Lb)2, where recited La is given by La256 and recited ligand Lb is given by Lb1.

Regarding claim 12, Boudreault et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound of the formula Ir(La)2(Lc), where recited La is given by La256 and recited ligand Lc is given by Lc1.

Regarding claim 19, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a formulation comprising the compound.

Regarding claim 14, Boudreault et al discloses an electroluminescent device comprising an anode, a cathode, and an organic layer, i.e. an emitter layer, disposed between the anode and cathode ([0032]). The emitter layer comprises an emitter compound having the formula: M(LA)x(LB)y(LC)z,
where M is iridium (Abstract and [0128]). The ligand LA is ([0015]):

    PNG
    media_image1.png
    503
    387
    media_image1.png
    Greyscale
,
where ring B is a pyridine, i.e. heterocyclic group having five (5) carbon atoms and R4 is a 5- or 6-membered heterocyclic ring ([0028]). Thus recited ring Cy is a substituted C5 heterocyclic ring. X corresponds to X in the recited Formula I as is O or S ([0024]); A1-A8 are carbon or nitrogen ([0021]), i.e. A1-A5 and A7-A8 correspond to X1-X7 and are C or N; and A6 is C. The group R3 is H ([0030]). The group R2 is a mono-substitution and is disclosed as halide ([0026] and [0030]). Halogen in the reference is defined as encompassing F ([0049]). Thus, the reference discloses that C-R, where R is H. Alternatively, R2 is a di-substitution and is F and deuterium.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.



Regarding claim 16, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emitter layer comprising a host ([0102]).

Regarding claim 17, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the host comprises a carbazole group.

Regarding claim 18, Boudreault et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a consumer product comprising the disclosed electroluminescent device ([0103]).

Claims 1-3, 6, 8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Adamovich et al (US 2015/0053939).

Regarding claim 1, Adamovich et al discloses a compound with the formula:
M(L1)x(L2)y(L3)z,
where M is Ir and where, L1 is given as ([0093] and [0101]):

    PNG
    media_image10.png
    230
    193
    media_image10.png
    Greyscale

where Ra is H, deuterium, alkyl or combinations thereof and Rb is halogen ([0101]). The reference discloses a halogen as include fluorine ([0049]). Thus, the reference discloses a compound comprising a particle structure given by recited Formula I, where Cy is a C5, heterocyclic group, i.e. pyridine, X 1-X7 are C-R, where R is H and X is O
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Adamovich et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the recited partial structure Cy given as:

    PNG
    media_image11.png
    81
    77
    media_image11.png
    Greyscale
.

Regarding claim 3, Adamovich et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses the compound with the formula:
M(L1)x(L2)y(L3)z,
where x is an integer [0-3], y is an integer [0-2], and z is an integer [0-2] ([0101]). Thus, when x and z are zero (0), the reference discloses the compound M(L1)3, where L1 is corresponds to:

    PNG
    media_image3.png
    158
    133
    media_image3.png
    Greyscale
,
R4 and R1 are H. Given that n and q can be zero (0) in the claims, the claim does not require ligands Lx and Lc. 

Regarding claim 6, Adamovich et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses ligand La94, i.e.

    PNG
    media_image12.png
    201
    208
    media_image12.png
    Greyscale


Regarding claim 8, Adamovich et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses ligand D-La94, i.e.

    PNG
    media_image13.png
    239
    279
    media_image13.png
    Greyscale
.

Regarding claim 11, Adamovich et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound of the formula Ir(La)(Lb)2, where recited La is given by D-La94. The reference discloses ligand L2, corresponding to recited ligand Lb as ([0101]):

    PNG
    media_image14.png
    199
    107
    media_image14.png
    Greyscale
,
where Ra and Rb are H ([0101]). Thus, the reference discloses recited ligand Lb is given by Lb1.

Regarding claim 13, Adamovich et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound of the formula Ir(La)(Lc)2, where recited La is given by D-La94. The reference discloses ligand L2, corresponding to recited ligand Lc as ([0101]):

    PNG
    media_image15.png
    124
    144
    media_image15.png
    Greyscale

where Ra and Rb, are alkyl such as methyl and Rc is H ([0050] and [0101]). Thus, the reference discloses recited ligand Lc is given by La1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-19 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1, 3-4, 11-12, and 15-20 of copending Application No. 16/750,282 (published as US PGPub 2020/0251666) as evidenced by Lewis (see attached pages of Hawley’s Condensed Chemical Dictionary). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons given below. 	

Claims 1 and 3 of copending Application No. 16/750,282 recites a metal complex of the formula M(La)m((Lb)n(Lc)q, where M is Ir, m is an integer [1-3], n is an integer [0-2], and q is an integer [0-2]. The ligand La is given as:

    PNG
    media_image16.png
    223
    218
    media_image16.png
    Greyscale
,
where X is O, S, Se, etc. R1, R3, and R4 are mono to tetra-substitutions; R1 and R3 are H; and R4 is a hydrogen, halogen and deuterium. As evidenced by Lewis, halogen is defined as being elements of group VIIA of the periodic table, i.e. F, Cl, Br, etc.  Thus, when R4 is F, claim 3 recites a compound encompassed by instant claims 1, 4-5, and 7-8.
Furthermore, it is noted that:
Claim 3 of the copending application encompassed the group Cy recited in instant claim 2.
From the discussion above, claim 3 of the copending application recites La, i.e.

    PNG
    media_image17.png
    171
    152
    media_image17.png
    Greyscale

 in instant claim 3 and ligand La94 recited in instant claim 6.
Claim 4 of the copending application encompasses the compounds recited in instant claims 9.

Claim 12 of the copending application recites subject matter encompassed by instant claims 12 and 13.
Claim 20 of the copending application recites subject matter encompassed by instant claim 19.

Claim 15 of copending Application No. 16/750,282 recites an electroluminescent device comprising an anode, a cathode, and an organic layer disposed between the anode and cathode, identical to that recited in instant claim 14. The organic layer comprises a metal complex.
Claim 15 does not recited the metal complex as recited instant claim 14.  However, claim 3 of the copending application recites a metal complex of the formula M(La)m((Lb)n(Lc)q, where M is Ir, m is an integer [1-3], n is an integer [0-2], and q is an integer [0-2]. The ligand La is given as:

    PNG
    media_image16.png
    223
    218
    media_image16.png
    Greyscale
,
where X is O, S, Se, etc. R1, R3, and R4 are mono to tetra-substitutions; R1 and R3 are H; and R4 is a hydrogen, halogen and deuterium. As evidenced by Lewis, halogen is defined as 4 is F, claim 3 recites a compound encompassed by instant claims 14.
Accordingly, it would have been obvious to one of ordinary skill in the art to utilize the compound recited in claim 3 of the copending application in the device recited in claim 15 of the copending application and thereby arrive at the device recited in instant claim 14 with a reasonable expectation of success.
	Furthermore, it is noted that:
	Claim 16 of the copending application recites subject matter identical to that recited in instant claim 15.
	Claim 17 of the copending application recites subject matter identical to that recited in instant claim 16.
Claim 18 of the copending application recites subject matter identical to that recited in instant claim 17.
Claim 19 of the copending application recites subject matter identical to that recited in instant claim 18.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767